DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-19, 21 and 22 have been amended.

Allowable Subject Matter
Claims 1-22 allowed.

The following is and examiner’s statement of reasons for allowance:
Regarding claims 1, and 12, the combination of limitations involving determining, with the packet processor, at least one egress interface via which the packet is to be transmitted by the network device;
 providing at least a packet header of the packet to a programmable header alteration engine of the packet processor, the programmable header alteration engine including i) a hardware input processor implemented in hardware and ii) a programmable header alteration processor coupled to a program memory, the programmable header alteration processor being configured to execute computer readable instructions stored in the program memory to perform one or more header alteration operations on received packets;
receiving, at the hardware input processor of the programmable header alteration engine within the network device, an indication of a congestion level of the programmable header processor within the network device;
 determining, with the hardware input processor of the programmable header alteration engine and using at least the indication of the congestion level of the programmable header alteration processor, whether the packet header is to be provided to the programmable header alteration processor within the network device;
 determining, with the hardware input processor of the programmable header alteration engine and using at least the indication of the congestion level of the programmable header alteration processor, whether the packet header is to be diverted to a bypass path within the network device that bypasses the programmable header alteration processor within the network device;
in response to determining that the packet header is to be provided to the programmable alteration processor,  providing, with the hardware input processor of the programmable header alteration engine within the network device, the packet header to a processing path within the network device that is coupled to the programmable header alteration processor within the network device;
in response to determining that the packet header is to be diverted to the bypass path that bypasses the programmable header alteration processor, providing, with the hardware input processor of the programmable header alteration engine within the network device, the packet header to the bypass path within the network device;
 selectively i) processing the packet header by the programmable header alteration processor when the packet header is provided to the processing path and ii) not processing the packet header by the programmable header alteration processor when the packet header is provided to the bypass path, among other claim limitations, are non-obvious over the prior art. The closet prior art of record Roitshtein (US9118576) teaches a programmable header alteration engine including ii) a programmable header alteration processor coupled to a program memory,
 the programmable header alteration processor configured to execute computer readable instructions stored in the program memory to perform one or more header alteration operations on received packets, a processing path coupled to the programmable header alteration processor, path that bypasses the programmable header alteration processor and the programmable header alteration processor is configured to selectively i) process the packet header when the packet header is provided to the processing path and ii) not process the packet header when the packet header is provided to the bypass path and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411  

/AJIT PATEL/Primary Examiner, Art Unit 2416